J-S32008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    RONNIE BRADLEY                             :
                                               :
                      Appellant                :       No. 2219 EDA 2016

              Appeal from the Judgment of Sentence April 11, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006748-2010


BEFORE:      GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 17, 2017

        Appellant, Ronnie Bradley, appeals nunc pro tunc from the judgment

of sentence entered in the Philadelphia County Court of Common Pleas,

following his jury trial convictions for first-degree murder, conspiracy,

firearms not to be carried without a license, carrying firearms on public

streets in Philadelphia, and possessing instruments of crime.1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.

        Appellant raises two issues for our review:


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a); 903; 6106; 6108; 907, respectively.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S32008-17


          SHOULD APPELLANT’S CONFESSION TO POLICE HAVE
          BEEN SUPPRESSED BECAUSE APPELLANT SUFFERED FROM
          LIFELONG INTELLECTUAL DEFICITS?

          WAS APPELLANT’S CHARACTER FOR BEING PEACEFUL AND
          NONVIOLENT IMPROPERLY IMPEACHED BY THE FACTS OF
          THE CRIMES AT ISSUE?

(Appellant’s Brief at 4).

        “Our standard of review in addressing a challenge to a trial court’s

denial of a suppression motion is limited to determining whether the factual

findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.”           Commonwealth v. Williams, 941

A.2d 14, 26 (Pa.Super. 2008) (en banc) (quoting Commonwealth v.

Jones, 874 A.2d 108, 115 (Pa.Super. 2005)).

          [W]e may consider only the evidence of the prosecution
          and so much of the evidence for the defense as remains
          uncontradicted when read in the context of the record as a
          whole. Where the record supports the findings of the
          suppression court, we are bound by those facts and may
          reverse only if the court erred in reaching its legal
          conclusions based upon the facts.

Williams, supra at 27 (quoting Jones, supra).

          In determining whether a defendant’s waiver of his
          Miranda[2] rights is valid, a trial court must consider: (1)
          whether the waiver was voluntary, in the sense that the
          waiver was not the result of governmental pressure; and
          (2) whether the waiver was knowing and intelligent, in the
          sense that it was made with full comprehension of both the
          nature of the right being abandoned and the consequence
          of that choice. The Commonwealth bears the burden of
____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                           -2-
J-S32008-17


         establishing that a defendant knowingly and voluntarily
         waived his Miranda rights. Factors to be considered in
         determining whether a waiver is valid and a confession is
         voluntary    include:   the   duration    and  means    of
         interrogation; the defendant’s physical and psychological
         state; the conditions attendant to the detention; the
         attitude exhibited by the police during the interrogation;
         and any other facts which may serve to drain one’s powers
         of resistance to suggestion and coercion.

Commonwealth v. Patterson, 625 Pa. 104, 139, 91 A.3d 55, 76 (2014),

cert. denied, ___ U.S. ___, 135 S.Ct. 1400, 191 L.Ed.2d 373 (2015)

(internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Lillian Harris

Ransom, we conclude Appellant’s first issue merits no relief. The trial court

opinion comprehensively discusses and properly disposes of that issue.

(See Trial Court Opinion, filed August 3, 2016, at 8-10) (finding:

testimony/evidence at suppression hearing showed police issued Appellant

verbal Miranda warnings followed by seven questions to confirm his

understanding of warnings; Appellant signed Miranda waiver in nine places

and initialed document seven times; in addition to coherently responding to

detective’s questions, Appellant identified photograph of his cohort, whom

Appellant had named in his statement to police; when asked to review his

statement before attesting to veracity of its contents, police asked Appellant

to read several sentences from statement out loud so police officers knew

Appellant could read; Appellant’s mother testified that Appellant received


                                    -3-
J-S32008-17


mental health services from ten separate institutions, prior to date he gave

statement to police, and was enrolled in special education classes from sixth

grade until he stopped going to school in ninth grade; Appellant testified he

was able to read and write at only fourth grade level at time he gave

statement to police;3 Appellant introduced no other testimony/evidence to

verify his reading level, intelligence, or mental health at time he gave

statement to police; detective who took Appellant’s statement saw no signs

of Appellant’s alleged diminished mental health/intellectual deficits at time of

statement; Appellant might have some issues which led him to seek

treatment in different mental health facilities, but his answers to questions

posed by police were responsive, and his signatures throughout four-page

statement established that Appellant’s Miranda-waiver and statement to

police were knowing, intelligent, and voluntary). Therefore, with respect to

Appellant’s first issue, we affirm on the basis of the trial court’s opinion.

       In his second issue, Appellant argues the Commonwealth asked two of

Appellant’s    character    witnesses     inappropriate   questions.   Specifically,

Appellant asserts the Commonwealth sought to impeach two of his character

witnesses’ testimony by asking them if they would be surprised that police

located a gun under Appellant’s bed in connection with the crimes charged,

____________________________________________


3
  In its findings of fact and conclusions of law issued at the conclusion of the
suppression hearing, the court expressly stated it found Appellant’s
testimony incredible. (See N.T. Suppression Hearing, 4/8/14, at 34-35.)



                                           -4-
J-S32008-17


that Appellant admitted ownership of the gun to police, and that police

arrested Appellant for murder.      Appellant claims these questions were

improper because the Commonwealth can impeach a defense character

witness’ testimony only with the witness’ knowledge of acts Appellant

committed prior to commission of the offenses at issue. Appellant maintains

defense counsel objected to the prosecutor’s questions but the court

overruled the objections.     Appellant insists the court’s rulings do not

constitute harmless error because evidence of good character alone is

enough to warrant a verdict of not guilty, particularly where Appellant

argued that his cohort was responsible for Victim’s murder.           Appellant

concludes the court admitted improper impeachment testimony, and this

Court must reverse and remand for a new trial. We disagree.

     The standard of review of a trial court’s admission or exclusion of

evidence is well established and very narrow:

        Questions concerning the admissibility of evidence lie
        within the sound discretion of the trial court, and a
        reviewing court will not reverse the court’s decision on
        such a question absent a clear abuse of discretion. An
        abuse of discretion is not merely an error of judgment, but
        is rather the overriding or misapplication of the law, or the
        exercise of judgment that is manifestly unreasonable, or
        the result of bias, prejudice, ill-will or partiality, as shown
        by the evidence of record.

Commonwealth v. Hyland, 875 A.2d 1175, 1185-86 (Pa.Super. 2005),

appeal denied, 586 Pa. 723, 890 A.2d 1057 (2005) (internal citations and

quotation marks omitted).     Further, “[t]o constitute reversible error, an


                                     -5-
J-S32008-17


evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.” Commonwealth v. Robertson, 874 A.2d 1200,

1209 (Pa.Super. 2005) (internal citation omitted).

         The harmless error doctrine, as adopted in Pennsylvania,
         reflects the reality that the accused is entitled to a fair
         trial, not a perfect trial. However:

            It is well established that an error is harmless only if
            we are convinced beyond a reasonable doubt that
            there is no reasonable possibility that the error could
            have contributed to the verdict. The Commonwealth
            bears the burden of establishing the harmlessness of
            the error.      This burden is satisfied when the
            Commonwealth is able to show that: (1) the error
            did not prejudice the defendant or the prejudice was
            de minimis; or (2) the erroneously admitted
            evidence was merely cumulative of other untainted
            evidence which was substantially similar to the
            erroneously admitted evidence; or (3) the properly
            admitted and uncontradicted evidence of guilt was so
            overwhelming and the prejudicial [e]ffect of the error
            so insignificant by comparison that the error could
            not have contributed to the verdict.

Commonwealth v. Passmore, 857 A.2d 697, 711 (Pa.Super. 2004),

appeal denied, 582 Pa. 673, 868 A.2d 1199 (2005) (internal citations and

quotation marks omitted).

      To preserve a claim of error for appellate review, a party must make a

specific objection to the alleged error before the trial court in a timely

fashion and at the appropriate state of the proceedings; failure to raise such

objection   results   in   waiver   of    the   underlying   issue   on   appeal.

Commonwealth v. Shamsud-Din, 995 A.2d 1224 (Pa.Super. 2010).                   A

party must state specific grounds for his objection, unless it is apparent from

                                         -6-
J-S32008-17


the context.   Pa.R.E. 103(a)(1)(B).    See also Commonwealth v. Duffy,

832 A.2d 1132 (Pa.Super. 2003), appeal denied, 577 Pa. 694, 845 A.2d 816

(2004) (explaining failure to state specific basis for objection results in

waiver of challenge on appeal to admission of evidence).

        Instantly, Appellant presented four character witnesses at trial:

Appellant’s mother, Appellant’s brother, Appellant’s sister, and Appellant’s

aunt.    During cross-examination of Appellant’s brother, defense counsel

objected to the following questions posed by the prosecutor:

          [THE COMMONWEALTH]: Would it surprise you to learn
          that police officers found a loaded .45 caliber handgun
          under your brother’s bed?

          [DEFENSE COUNSEL]:       Objection, your Honor.

          [THE COURT]:             Overruled.

          [THE WITNESS]:           I’d be very surprised.

          [THE COMMONWEALTH]: Would it surprise you that your
          brother admitted to police that that was his gun?

          [DEFENSE COUNSEL]:       Objection, again.

          [THE COURT]:             Overruled.

          [THE WITNESS]:           Surprised.

          [THE COMMONWEALTH]: No further questions.

(N.T. Trial, 4/9/14, at 189). During cross-examination of Appellant’s sister,

defense counsel objected to the following question posed by the prosecutor:

          [THE COMMONWEALTH]: Do you know your brother got
          arrested for murder; right?


                                       -7-
J-S32008-17


         [DEFENSE COUNSEL]:         Yes.

         [THE COMMONWEALTH]: Were you surprised by that?

         [THE WITNESS]:             Yes.

         [DEFENSE COUNSEL]:         Objection.

         [THE COURT]:               Overruled.

         [THE COMMONWEALTH]: Did you know that police found
         a .45-caliber handgun under his bed?

         [THE WITNESS]:             No.

         [THE COMMONWEALTH]: Does it surprise you to learn
         that police did find a .45-caliber handgun under your
         brother’s bed?

         [THE WITNESS]:             Yes.

         [THE COMMONWEALTH]: Would it surprise you to learn
         that your brother admitted to having a .45 caliber handgun
         underneath his bed?

         [THE WITNESS]:             Yes.

         [THE COMMONWEALTH]: No            further   questions,   your
         Honor.

(N.T. Trial, 4/10/14, at 21-22).

      The record makes clear defense counsel did not lodge specific

objections to the questions posed during the prosecutor’s cross-examination

of Appellant’s brother or Appellant’s sister. The context of defense counsel’s

objections during cross-examination of Appellant’s brother was not apparent

because the Commonwealth had asked a substantially similar question

during cross-examination of Appellant’s mother (who testified prior to


                                    -8-
J-S32008-17


Appellant’s brother)4 and during cross-examination of Appellant’s sister,

without any objection from defense counsel.         The context of defense

counsel’s objection during cross-examination of Appellant’s sister was

similarly not apparent from the context of the proceedings.             Thus,

Appellant’s evidentiary challenges are arguably waived on appeal.        See

Pa.R.E. 103(a)(1)(B); Duffy, supra.

       Moreover, even if properly preserved, the challenged testimony was

only cumulative of other properly admitted evidence.         Specifically, the

Commonwealth introduced evidence that Appellant was charged with and on

trial for murder, police recovered a .45-caliber handgun under Appellant’s

bed during execution of a search warrant, and Appellant admitted ownership

of the handgun in his statement to police. Consequently, to the extent the

court permitted improper impeachment testimony, the error was harmless.

See Passmore, supra. Therefore, Appellant’s second issue would merit no

relief even if properly preserved. Accordingly, we affirm.

       Judgment of sentence affirmed.



____________________________________________


4
  During cross-examination of Appellant’s mother, the prosecutor asked the
following questions, inter alia, without any objections from defense counsel:
(1) “Would it surprise you to learn that [a gun] was found under your son’s
bed when they did that search warrant”; (2) “Would it surprise you to learn
that it was loaded with ten rounds?”; (3) Would it surprise you to learn that
there was a box of bullets found in the drawer where you said there was a
shirt? (See N.T., 4/9/14, at 179-80.)



                                           -9-
J-S32008-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2017




                          - 10 -
Circulated 06/23/2017 02:27 PM